ORDER

PER CURIAM.
Three Sevens, Inc., d/b/a City Amoco (Three Sevens), appeals the granting of a motion dismissing their cross-claim for contribution against Shoney’s, Inc. (Shoney’s). Three Sevens contends that the trial court erred in dismissing the cross-claim because Shoney’s owed a duty of care to Terrence Clark, plaintiff, in that it permitted a dangerous condition to exist on its premises and it was reasonably foreseeable that an unknown *169assailant would attack and injure those on or about its premises. AFFIRMED.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reason for our decision.